J-A20007-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COSTAS GREKIS                         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 TARA GREKIS                           :
                                       :
                   Appellant           :   No. 280 WDA 2021

              Appeal from the Order Entered January 26, 2021
               In the Court of Common Pleas of Butler County
                Civil Division at No(s): F.C. No. 14-90337-C

 COSTAS GREKIS                         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 TARA GREKIS                           :
                                       :
                   Appellant           :   No. 393 WDA 2021

              Appeal from the Order Entered February 24, 2021
               In the Court of Common Pleas of Butler County
                Civil Division at No(s): F.C. No. 14-90337-C

 COSTAS GREKIS                         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 TARA GREKIS                           :
                                       :
                   Appellant           :   No. 394 WDA 2021

              Appeal from the Order Entered February 24, 2021
               In the Court of Common Pleas of Butler County
                 Civil Division at No(s): F.C. No 14-90337-C


BEFORE: PANELLA, P.J., BENDER, P.J.E., and McCAFFERY, J.
J-A20007-21



MEMORANDUM BY PANELLA, P.J.:                 FILED: FEBRUARY 15, 2022

      Tara Grekis (“Mother”) appeals from the Butler County Court of Common

Pleas’ order holding her in contempt of court for violating the custody order

between her and Costas Grekis (“Father”). The contempt finding stemmed

from Mother’s actions in relation to a vacation to Greece that Father planned

to take with his and Mother’s two minor daughters, G and M. Mother also

appeals from the court’s order denying Mother’s petition for contempt and its

order recusing itself from future proceedings in the custody matter. We affirm.

      Mother and Father divorced in 2016 and share physical and legal custody

of G and M. The current custody order was entered on May 24, 2018.

Paragraph 6 of the custody order addresses vacation time. Under Paragraph

6(a), each parent is entitled to two weeks of summer vacation with G and M

and must notify the other parent of the chosen vacation dates by April 1 or

April 15, depending on the year. If one parent fails to notify the other parent

of their preferred vacation weeks by the applicable date, the parent does not

forfeit their vacation time, just their first choice of vacation dates.

      Paragraph 6(c) of the custody order specifically addresses international

travel. It allows for international travel to countries that subscribe to the

Hague Convention so long as the traveling parent advises the other parent at

least 30 days in advance of travel. Paragraph 6(d) of the order further provides

that each parent shall hold the passport of only one child, with Mother holding

G’s passport and Father holding M’s passport. Pursuant to a June 9, 2016 court

                                       -2-
J-A20007-21


order, each parent is required to relinquish the child’s passport in their

possession to the traveling parent at least two weeks prior to the notified day

of international departure.

      Father and his current wife planned to take a vacation with G and M to

Greece in July 2020. Because of the travel restrictions resulting from the

COVID-19 pandemic, however, Father rescheduled the trip to August 20, 2020

through August 31, 2020. Father provided timely notice of the change

regarding his international travel plans to Mother.    See N.T. Proceedings,

10/2/20, at 7, 9. Mother, however, did not turn over G’s passport by August

6, 2020, as required by the June 9, 2016 order. Father filed a petition for

contempt/special relief. Mother filed a response in which she explained that

she did not turn over the passport because she believed travel to Greece was

not possible in light of the COVID-19 pandemic.

      On August 11, 2020, the court entered an order scheduling a hearing

on Father’s contempt petition for September 23, 2020, and directing Mother

to turn G’s passport over to Father by the end of the business day. Father was

able to retrieve the passport from Mother’s counsel’s office on August 12,

2020. See [Mother’s] Emergency Petition for Special Relief/Petition for

Contempt, 8/20/21, at ¶ 10.

      On August 20, 2020, Father provided Mother with a copy of an

“extraordinary entry to Greece” that the Consulate General of Greece

(“Consulate”) had issued for him, Father’s wife, G and M. The extraordinary


                                     -3-
J-A20007-21


entry granted Father, his wife, G and M permission to enter Greece on August

21, 2020 and to “enter Greece until 31[st] August 2020.” Extrao[r]dinary

Entry to Greece, 8/14/20 (single page). Mother spoke with the Consulate.

Following that conversation, the Consulate revoked the extraordinary entry to

Greece for the two children, explaining that:

            We were informed today by the biological mother of the
      above children, Tara Grekis[,] and her lawyer John M. Schaffranek
      that according to a court order, Mr. Costa A. Grekis has to request
      the mother’s authorization in order for the children to be able to
      travel abroad.

            We were not informed by the applicant (Costa A GREKIS) of
      the existence of the above court order.

Revoking of Extrao[r]dinary Entry to Greece, 8/20/20 (single page).

      However, as the trial court specifically noted, “[i]n the Custody Order,

permission from one parent for the other to travel internationally with the

children was not required.” Findings of Fact and Order of Court, 1/26/21, at

4. By the time the extraordinary entry was revoked, Father, his wife, G and M

had already flown from Pittsburgh, Pennsylvania to Atlanta, Georgia, where

they were scheduled to catch their connecting flight to Greece. The revocation

forced them to fly from Atlanta back to Pittsburgh.

      Mother filed an emergency petition for special relief and contempt,

asking that Father be held in contempt, that he be permanently prohibited

from traveling internationally with the children and that the matter be heard

at the hearing scheduled for September 23, 2020. Father filed an answer to

the petition and a counterclaim for contempt. The court eventually held a

                                     -4-
J-A20007-21


hearing on the contempt petitions on October 2, 2020. Both Mother and Father

testified at the hearing. Following the hearing, the court entered an order on

January 26, 2021, which held Mother in contempt and ordered her to pay

Father a total of $14,668.70 in sanctions - $12,231.20 for airline fees and

$2,437.50 for counsel’s fees.

      Mother filed a motion for reconsideration, essentially arguing that the

court had shown bias by pre-judging the matter, that there was an inadequate

basis for the court to find her in contempt of the custody order, that the

sanctions were excessive and that she was entitled to a ruling on the petition

for contempt she had filed against Father. The trial court entered an order on

February 26, 2021, denying the motion for reconsideration in part and

granting the motion in part. It granted the motion to the extent that it

recognized the court had not ruled on Mother’s petition for contempt, and it

proceeded to deny that petition. The court denied the motion for

reconsideration in all other aspects. The court issued a separate order on

February 26, 2021, in which it recused itself from all further proceedings.

      Mother filed three separate notices of appeal. Specifically, on February

25, 2021, Mother filed a notice of appeal from the January 26, 2021 order

finding her in contempt. On March 23, 2021, Mother filed a notice of appeal

from the February 26, 2021 order granting her motion for reconsideration in

part and denying it in part, as well as a notice of appeal from the February 26,




                                     -5-
J-A20007-21


2021 order in which the trial court recused itself from all further proceedings.

This Court consolidated the appeals sua sponte.

      Mother first argues in her appellate brief that the trial court, after

recusing itself from all further proceedings, should have also vacated its orders

on the contempt petitions and ordered that a new hearing be held on those

petitions in light of the court’s admitted partiality when ruling on the petitions.

This claim fails for multiple reasons.

      In the first instance, Mother’s assertion of the court’s bias rests solely

on her allegation that the court stated prior to the hearing on the contempt

petitions that it hoped Mother “brought her checkbook.” Appellant’s Brief at 9.

However, as both the court and Father observe, there is no such statement

on the record. Moreover, the court did not concede that it had not been

impartial, as Mother suggests, but rather, recused itself “[a]s a result of

counsel’s concerns regarding the Court’s impartiality.” Trial Court Order,

2/26/21 (single page).

      In any event, as the trial court also observed, Mother did not raise the

issue of the court’s alleged bias before or at the hearing on the petitions for

contempt, in her post-hearing proposed findings of fact and conclusions of

law, or at any time before the court ruled in Father’s favor regarding his

petition for contempt against Mother. Rather, Mother raised this issue for the

first time in her motion for reconsideration. As such, the trial court concluded

that Mother had waived this issue. We agree. See Strange v. Janssen


                                         -6-
J-A20007-21


Pharms., Inc., 179 A.3d 45, 64 n.7 (Pa. Super. 2018) (finding that issues

raised for the first time in a motion for reconsideration to the trial court are

waived).

      We also note that Mother did not ask for the relief she now seeks in her

appeal - a de novo hearing on the petitions for contempt - in her motion for

reconsideration. Rather, she merely alleged that the court had pre-judged the

matter and asked for reconsideration of the contempt order on that basis. She

is therefore raising her specific claim that she was entitled to a de novo hearing

based on the court’s alleged bias for the first time on appeal. The claim is

waived for that reason as well. See Pa.R.A.P. 302(a) (providing that issues

not raised before the trial court are waived and cannot be raised for the first

time on appeal); see also Lomas v. Kravitz, 170 A.3d 380, 390 (Pa. 2017)

(holding that a party seeking recusal of a judge must raise the issue as soon

as they discover the facts that form the basis of their motion). No relief is due

on this claim.

      In her second claim, Mother argues the trial court improperly found that

she was in contempt of court because it did not specifically identify what

provision of what order she allegedly willfully violated. This claim also fails.

      When reviewing a trial court’s order on a contempt petition, this Court

is limited to determining whether the trial court committed a clear abuse of

discretion. See P.H.D. v. R.R.D., 56 A.3d 702, 706 (Pa. Super. 2012). A trial

court may hold a parent who willfully disobeys a custody order in civil


                                      -7-
J-A20007-21


contempt. See Harcar v. Harcar, 982 A.2d 1230, 1234 (Pa. Super. 2009).

To sustain a finding of civil contempt, the complainant must prove by a

preponderance of the evidence that: (1) the contemnor had notice of the

specific order which the contemnor is alleged to have disobeyed; (2) that the

act constituting the violation was volitional; and (3) that the contemnor acted

with wrongful intent. See id. at 1235. When determining whether a party

acted with wrongful intent, so as to support a finding of contempt, the trial

court should use common sense and consider the context of the party’s

actions. See Commonwealth v. Reese, 156 A.3d 1250, 1258 (Pa. Super.

2017).

      Here, the trial court found that Mother’s actions amounted to contempt.

The court noted that Mother refused to produce G’s passport two weeks before

the August trip to Greece, even though the June 9, 2016 order specifically

required her to do so. The court also noted that Mother admitted she spoke to

the Greek Consulate and that after the conversation, the Consulate revoked

the extraordinary entry for the children on the basis that Mother had not

authorized the children’s vacation to Greece. The revocation specifically stated

that Mother had informed the Consulate that the custody order governing G

and M required her to provide that authorization. Again, as the court noted,

no such authorization was required under the custody order. All in all, the

court found that “Mother’s actions prevented Father’s valid Court[-]Ordered




                                     -8-
J-A20007-21


vacation time with [the] children.” Findings of Fact and Order of Court,

1/26/21, at 4.

      We see no abuse of discretion in the court’s findings. Mother argues,

however, that the contempt order cannot stand because Father and the trial

court “failed to identify what specific provision of what specific order Mother

was alleged to have violated.” Appellant’s Brief at 11. Essentially, Mother is

attempting to draw our attention away from the June 9, 2016 order to focus

on Father’s motion and the trial court’s order finding her in contempt. She

therefore characterizes the issue as whether there was an order prohibiting

her from communicating with the Greek Consulate.

      Of course, neither Father nor the trial court contended that Mother was

absolutely barred from communicating with the Greek Consulate. Instead,

Father asserted, and the trial court found, that Mother misrepresented the

terms of the custody order when she spoke with the Greek Consulate in an

effort to derail Father’s vacation plan.

      As noted above, a finding of civil contempt required Father to prove that

Mother had notice of the order allegedly violated. The trial court specifically

found that “Mother knew of the Custody Order and August 11, 2020 Order,”

which required her to turn over G’s passport to Father so that their trip to

Greece could proceed. Order of Court, 2/24/21, at 1. The trial court then found

that, based on her actions, Mother had willfully violated the custody order’s

provisions regarding Father’s allotted vacation time with G and M. Other than


                                      -9-
J-A20007-21


her attempts at mischaracterizing them, Mother does not address the trial

court’s actual findings. Mother has simply failed to show that the trial court

abused its discretion in holding her in contempt based on its finding that

Mother had intentionally misrepresented the terms of the custody order to the

Greek Consulate in an effort to disrupt Father’s vacation.

      Mother argues in her third claim that, even if she was in contempt of

court, the sanctions the trial court imposed were excessive and not supported

by the record. She summarily asserts that although the court ordered her to

pay $12,231.20 for lost airline fees, Father’s own testimony establishes that

Father’s airline fees were only approximately $6,000. As such, Mother seems

to argue that she should only pay $6,000 as sanctions for Father’s lost airline

charges. This claim is meritless.

      Father testified, and provided documentation, that the four airline

tickets to Greece that he purchased cost $12,231.20. He specifically testified

that he was not given a refund for those tickets. See N.T. Proceedings,

10/2/21, at 83, 87.

      In support of her assertion that the trial court should not have ordered

her to pay the $12,231.20 for those tickets, Mother points to Father‘s

testimony regarding the cost of the additional airline tickets he was forced to

buy so that he, his wife, G and M could fly from Atlanta to Pittsburgh once

Father learned of the Consulate’s revocation of G and M’s entry into Greece.

Specifically, she cites to the following excerpts from the hearing:


                                    - 10 -
J-A20007-21


             THE COURT: Here’s what I’m understanding what Mr. Grekis
      testified to and that was he bought three tickets, four tickets to
      Greece for twelve thousand some dollars. He got on an airplane in
      Pittsburgh. Flew to Atlanta and then returned from Atlanta to
      Pittsburgh and that they allowed him to do that because he had
      already given them twelve thousand dollars. Is that right?

            [Mr. Grekis]: Yes sir.

            ***

            [Mother’s Counsel]: Is there any documentation that
      supports your claim that the airline would not give you a refund
      or credit as a result of your return?

             [Mr. Grekis]: Yes, they charged me fourteen hundred and
      fifty some dollars a person, six thousand for the second part.
      That’s what they charged me.”

Appellant's Brief at 13-14 (quoting N.T. Proceedings, 10/2/20, at 84-

86)(added emphasis in Appellant’s Brief omitted).

      Mother offers no further argument or explanation following her

recitation of this testimony, and her claim is arguably waived for that reason.

See Commonwealth v. Love, 896 A.2d 1276, 1287 (Pa. Super. 2006)

(stating that claims that are not meaningfully developed are waived).

Nonetheless, we fail to see how the testimony quoted by Mother establishes

that Father only lost a total of $6000 in airline fare. To the contrary, when the

testimony is read in context, it fairly supports Father’s assertion in his

counterclaim for sanctions that “Father incurred damages …, not limited to

over $12,000 in non-refundable airfare for his family to Greece and back, as

well as unexpected airfare from Atlanta back to Pittsburgh.” Answer to




                                     - 11 -
J-A20007-21


Emergency Petition for Special Relief/Petition for Contempt, and Counter-

Claim, 8/27/20, at ¶ 37.

      In the end, the fact that the court credited Father’s testimony that he

had not been refunded in any way for the airline tickets to Greece, which were

documented as costing $12,231.20, is reflected in the fact that the court

specifically ordered Mother to pay $12,231.20 for lost airline fees. Based on

all of the above, Mother has failed to show that the trial court abused its

discretion in calculating the sanctions to be imposed as a result of her

contempt.

      In her fourth and final claim, Mother argues the court erred in finding

that Father was not in contempt when: (1) Father unilaterally and secretly

sought an exemption for the children to travel internationally; and (2)

unilaterally had G and M tested for COVID-19 prior to that trip. This final claim

also fails.

      Regarding the trip to Greece, the trial court found that Father had

complied with the custody order’s provisions regarding international travel

with the children. The court also found, as discussed above, that those

provisions of the custody order did not require Father to secure Mother’s

approval to get an exemption for G and M to travel to Greece. Therefore, the

fact that he did not do so could not support a finding of contempt.

      As for the COVID-19 tests, Mother argues that Father violated the

custody order’s legal custody provision when he had G and M tested without


                                     - 12 -
J-A20007-21


her knowledge. The legal custody provision provides that Father and Mother

are to share legal custody of G and M and are entitled to input regarding major

life decisions, including G and M’s medical needs, education and spiritual

training. Although Mother summarily asserts that the COVID-19 testing was

medical in nature and falls under the umbrella of legal custody, she does not

specifically contend that it was a major life or major medical decision.

      Nonetheless, Mother has not shown that Father acted with wrongful

intent, which requires an examination of the context in which the actions were

made. See Reese, 156 A.3d at 1258. Mother conceded at the hearing that

she and her daughters had just returned from Houston, Texas, which was a

COVID-19 hotspot at the time, days before Father had the girls tested for

COVID-19 on August 19, 2020. See N.T. Proceedings, 10/2/20, at 43, 61.

There is also no dispute that Father voluntarily shared the results from the

COVID-19 testing with Mother. Given these circumstances, Mother has not

shown that the court abused its discretion in refusing to hold Father in

contempt for having G and M tested for COVID-19 following their return from

a COVID-19 hotspot and before traveling internationally. See Harcar, 982

A.2d at 1235. As a result, we discern no basis upon which to reverse the trial

court’s order denying Mother’s petition for contempt.

      Orders affirmed.




                                    - 13 -
J-A20007-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/15/2022




                          - 14 -